Appeal from a decision which rescinds an earlier one commuting an award of ninety-five per cent loss of use of left leg and eighty-five weeks’ protracted temporary total disability. Commutation was made under section 17 of the Workmen’s Compensation Law, upon the application of the carrier upon a finding that claimant who was an alien was about to become a non-resident. The present decision, from which the appeal is before us, rescinds upon the theory that claimant did not intend to become a non-resident, but only to go to Italy for a brief visit. Decision and award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.